Case: 14-40813      Document: 00513080198         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40813
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CRISTIAN GIRON-RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-294-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Cristian Giron-
Ramirez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Giron-Ramirez has filed a motion for appointment of
counsel on appeal but has not filed a response to the Anders motion. We have
reviewed counsel’s brief and the relevant portions of the record reflected


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40813    Document: 00513080198    Page: 2   Date Filed: 06/16/2015


                                No. 14-40813

therein, as well as Giron-Ramirez’s motion.        We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, Giron-Ramirez’s motion for appointment of counsel is DENIED,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                      2